Citation Nr: 9919416	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945.  The veteran was a prisoner of war of the German 
government from December 1944 to May 1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 decision by 
the RO.  The Board remanded the appeal to the RO for 
additional development in September 1997.  

In the September 1997 remand, the Board noted that the 
representative had raised the additional issue of service 
connection for the cause of the veteran's death secondary to 
exposure to Agent Orange.  The Board also found that there 
was a pending claim for an increased rating for the veteran's 
service-connected chronic gastritis at the time of his death, 
but that the RO had not adjudicated the issue of entitlement 
to accrued benefits based on the pending claim.  The Board 
found that the two additional claims were inextricably 
intertwined with the claim of service connection for the 
cause of death, and directed the RO to adjudicate the issues.  

In a letter received in October 1997, the representative 
indicated that the issue of service connection for the cause 
of death due to exposure to Agent Orange was raised in error.  
In a subsequent letter received in April 1999, the appellant 
withdrew this issue.  

By rating action in February 1998, the RO found the claim of 
service connection for carcinoma of the liver/pancreas on an 
accrued basis was not well grounded, and denied an increased 
rating for chronic gastritis with dysentery on an accrued 
basis.  The appellant and her representative were notified of 
this decision and were provided a copy of appellate rights.  
Additionally, in February 1998, the appellant was notified 
that her appeal was being delayed for 60 days to permit her 
to disagree with the February 1998 rating decision.  The RO 
informed the appellant that if she did not express her 
dissatisfaction with the rating decision, her appeal would be 
forwarded to the Board for consideration of the issue already 
on appeal.  Other than a Report of Contact in March 1998, in 
which the representative reported that no additional evidence 
would be submitted, no further communication expressing a 
desire to appeal the issue of accrued benefits was received.  
Accordingly, the Board will consider the only remaining issue 
perfected for appeal as set forth on the first page of this 
decision.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in September 
1995 is shown to have been the result of adenocarcinoma of 
the pancreas.  

2.  At the time of death, service connection was established 
for post-traumatic stress disorder, rated 30 percent 
disabling; chronic gastritis with dysentery, rated 10 percent 
disabling, and a scar on the right external malleolus and 
history of malnutrition, each rated noncompensable.  The 
combined rating was 40 percent.  

3.  No competent evidence has been submitted to show that a 
disability of service origin caused or played any part in the 
veteran's death.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant does not contend nor does the evidence of 
record show that the veteran's pancreatic/liver cancer was 
present in service.  Rather, the appellant asserts, in 
essence, that the lack of nutrition and related hardships 
that the veteran endured as a prisoner of war had a 
significant impact on his overall health and made him more 
susceptible to developing liver and pancreatic problems later 
in life.  The appellant argues that the veteran's demise from 
liver/pancreatic cancer was the result of a weak immune 
system due to having been a prisoner of war.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  

As a general matter, service connection for VA disability 
compensation purposes will be awarded to a veteran who served 
on active duty during a period of war, or during a post-1946 
peacetime period, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for 
malignant tumor initially manifested to a degree of 10 
percent or more within a specified presumption period after 
separation from service.  See 38 U.S.C.A. §§ 1110, 1112(a), 
1116, 1131, 1133(a), 1137 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.303(a), 3.306, 3.307, 3.309 (1998).  	When a 
disease is first diagnosed after service but not within an 
applicable presumption period, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the veteran's 
service, or by evidence that a presumption period applied.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
("[p]roof of direct service connection 
. . . entails proof that exposure during service caused the 
malady that appears many years later"); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992) ("even though a veteran may not 
have had a particular condition diagnosed in service, or for 
many years afterwards, service connection can still be 
established"); see also 38 C.F.R. § 3.303(d) (1998).

Title 38 U.S.C. § 1112 (b)(2) creates a presumption of 
service connection for certain chronic diseases which 
manifest themselves to a degree of at least 10 percent at any 
time for those veterans who were interned as POW's for at 
least 30 days -- even though there is no record of such 
disease during service.  Pancreatic/liver cancer is not 
included among the diseases entitled to such presumptive 
service connection.  Id.; see also 38 C.F.R. § 3.309(c) 
(1998).  

The veteran in this case did not develop cancer until many 
years postservice nor was the disability causing death one 
which would entitle him to presumptive service connection 
based on his prisoner of war service.

As the veteran in this case is not entitled to any 
presumptions, it must next be determined if he has otherwise 
submitted a well-grounded claim.  A person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

Thus, the threshold question to be answered prior to 
adjudicating the case on the merits is whether a well-
grounded claim has been presented.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  If the claimant has not 
presented a well-grounded claim, the appeal must fail and 
there is no further duty to assist the claimant in the 
development of the claim.  

"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, the appellant has presented no competent 
medical evidence to show that a disability of service origin 
caused or contributed substantially or materially to cause 
the veteran's death.  The Board notes that the service 
medical records, including the veteran's separation 
examination in November 1945, are negative for any evidence 
or diagnosis of cancer of the pancreas or liver.  Likewise, 
there was no evidence of cancer when examined by VA in 
November 1947, September 1948, or January 1994.  The first 
evidence of pancreatic cancer was in July 1994, some 49 years 
after his discharge from service.  A biopsy at that time 
revealed carcinoma of the pancreas with obstructive jaundice.  
Additional private medical records in June 1995 indicate that 
the cancer had spread to the veteran's liver, and he expired 
in September 1995.  

While the appellant may be of the opinion that service 
connection for the cause of the veteran's death is warranted, 
lay assertions of medical causation do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit at 93 and Espiritu at 495.  Hence, the 
Board concludes that a well-grounded claim of service 
connection for the cause of the veteran's death has not been 
presented. 


ORDER

As a well grounded claim of service connection for the cause 
of the veteran's death has not been presented, the appeal is 
denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

